DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,693,838, claims 1-19 of U.S. Patent No. 10,701,032, claims 1-16 of U.S. Patent No. 10,701,033; and claims 1-16 of U.S. Patent No. 10,715,491, and claims 1-20 of US Patent No. 11,283,766.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn toward monitoring signaling traffic on a service provider network at a security platform and performing actions on the traffic based on a security policy, and perform state and packet validation of a protocol PPID and source/destination IP addresses while filtering protocol messages.  The only difference is that various protocols are being used in the different applications, such as SIGTRAN, MAP, CAP, etc.  In addition, some of the application filter the traffic based on a policy and some rate limit messages based on a policy.  Both filtering and rate limiting messages based on a policy are well known in the security art, as are all of the claimed protocols.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/668,336. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards monitoring signaling traffic on a service provider network at a security platform, performing state and packet validating of a protocol PPID and source/destination IP addresses while filtering or rate limiting messages.  The difference is that the instant application is monitoring transport layer signaling traffic using SIGTRAN protocol and SCTP protocol, whereas the ‘336 application monitors application layer signaling traffic using MAP, CAP, or INAP protocol.  These protocols are well known in the computer security art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program product embodied in a tangible computer readable storage medium.  The word “tangible” can be perceived.  A signal can be perceived, and thus, the claim could read on a signal, which is not one of the four statutory categories.  The examiner recommends reciting a “non-transitory computer readable storage medium” or a “computer readable storage device”.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and Double Patenting, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is:
Swander (US 2005/0022011) which teaches: Firewalls (security platform) examine packets at an inspection point (i.e., monitor protocol traffic) – see [0007].  The firewall includes a plurality of layers, each of the layers being capable of processing packets according to a layer protocol – see [0009]. The firewall has two transport layers – the first uses UDP and the second uses TCP (i.e., transport layer protocol – see [0090].  The policy implemented via the firewall is defined by one or more filters.  Each filter includes filter parameters and an associated action. The filter parameters are used to identify network packets that are subject to the firewall policy (i.e., filter based on security policy) – see [0005].  The layers are capable of requesting a firewall policy to be applied to the packets – see [0009].  The examiner notes that it is notoriously well known for service provider networks to implement firewalls.
Kurapti et al. (US 2007/0121596) which teaches: SIGTRAN protocol in call server and signaling gateways has vulnerabilities such as spoofed services, spoofed sessions, session hijacks, etc. – see [0154] and associated chart.  
However, the prior art does not teach the invention as instantly claimed.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495